Title: From John Adams to Henry Colman, 5 August 1819
From: Adams, John
To: Colman, Henry



Dear Sir,
Quincy August 5th 1819

I received the first Volume of the Defence in perfect order, several mails before your polite letter which was intended to accompany it arrived—I now send you the fourth Volume of the Defence, under the Title of Discourses on Davila.—as this Volume is out of print, and I have no other Copy—and as in this is are contained in many manuscrips notes in the margin of my own—I pray you to return it to me as faithfuly as you have done the first Volume—after you have perused it—if indeed you think it worth while to peruse it at all—as you have proved to me that you belong to the family of the Searches—and have made out your Genealogy so clearly, I thought it would be a gratification to you, and possibly some benifit hereafter to the public to give you an opportunity to read the Volume—I have sent you—they are all now ancient things, and almost forgotten, and very little Esteemed in this Country; you may possibly think them not absolutely useless to Posterity—
I am Sir with much Esteem your / obliged Friend and humb. Sernt.
